Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Further to the prior positions asserted in this application, including Applicants’ arguments and amendments submitted with the 12/14/2021 Request for Continued Examination, the following is an examiner’s statement of reasons for allowance:  Further to the Amendments and Remarks filed by Applicant on 12/14/2021, an updated search did not appear to result in any references that would give rise to a non-hindsight based obviousness rejection teaching each and every feature of each of the independent claims, as amended, including the, inter alia, receive a request for multiple examples of use of an emoji, wherein the request is entered by a user and the request includes both the emoji and text; determine a context based on the text of the request, search at least one n-gram language model corresponding the context and containing the emoji, rank the identified n-grams on a basis of a locational position of the emoji within each respective identified n-gram of the identified n-grams, and present to eh user at a user interface, the multiple examples of use of the emoji taking in to account the ranking, wherein the examples of use are presented in an overlay in response to the request for the multiple examples of use, as now recited in independent claim 1 and similarly recited in each of independent claims 10 and 15, as supported by FIG. 1, and [0023]-[0024].
For at least this and the reasons set forth throughout examination by Applicant’s representative and examiner it is believed the art noted by the examiner does not appear to teach or suggest each and every feature of the combination of features recited in each of the independent claims.  While art may teach multiple emojis and multiple text items being presented as suggestions (e.g., US 20150100537 to Grieves, FIG. 8), the emojis and texts are suggestions that may be potentially used by the user to send a message.  There does not appear to be any teaching or suggestion of a request including an emoji and text for receiving multiple examples of use of that emoji, and those examples (i.e., multiple examples) of use provide the user with a ranked, accompanying text context based set of examples of use (i.e., multiple examples) meaning of that emoji included in the request.  In the case of previously applied Patel (US 20170249291), it is noted that the shorthand or acronym of Patel (FIG. 2D) would amount to a single definition of the shorthand item 208.  There is no teaching or suggestion in Patel to use the context of the text included with the request to provide more than one meaning of the emoji and text included in the request.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda should be sent via email (maryam.ipakchi@uspto.gov) including the authorization language found in, e.g., MPEP 502.03 and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171